Exhibit (10)(ss)

RESTRICTED STOCK AGREEMENT

This Agreement is made and entered into as of the 18th day of August, 2009 by
and between MARSHALL & ILSLEY CORPORATION, a Wisconsin corporation (the
“Company”), and «Name» (the “Employee”). All terms used herein and not otherwise
defined shall have the same meaning as set forth in the Company’s 2009 Equity
Incentive Plan (the “Plan”).

RECITALS:

The Compensation and Human Resources Committee of the Board of Directors of the
Company (the “Committee”) desires to induce the Employee to provide services to
the Company, to provide Employee with a stronger incentive to strive for the
continued success and growth of the Company and to further align his interests
with those of the Company’s shareholders.

The Committee has determined to award to the Employee «Amt_Long» («M__Shs»)
shares of the Common Stock of the Company having a par value of $1.00 per share,
subject to the restrictions contained herein, ( the “Restricted Shares”)
pursuant to the Plan.

The US Treasury has purchased preferred stock from the Company (a “TARP
Recipient”) pursuant to the Capital Purchase Program, a part of the Troubled
Asset Relief Program.

The Restricted Shares are designed to meet the definition of “long-term
restricted stock” in the Interim Final Rule (31 CFR Part 30) which governs and
limits executive compensation paid to certain highly-compensated employees by
TARP Recipients (the “Interim Final Rule”).

NOW, THEREFORE, in consideration of the benefits that the Company expects to be
derived in connection with the services to be hereafter rendered to it or its
subsidiaries by the Employee, the Company and the Employee hereby agree as
follows:

ARTICLE I

Restricted Shares

1.1. Vesting of the Restricted Shares. Except as provided in the following
sentence, all of the Restricted Shares shall vest on August 18, 2012, the third
anniversary of this Agreement, provided that the Employee is still in the employ
of the Company. Notwithstanding the foregoing, the Restricted Shares shall
continue to vest upon the disability of the Employee within the meaning of the
Company’s long-term disability plan and shall immediately vest upon the
Employee’s death or a Change in Control of the Company. Any Restricted Shares
which do not vest shall revert to the Company. The period during which the
Restricted Shares are unvested is referred to herein as the Restricted Period.



--------------------------------------------------------------------------------

1.2. Shareholder Status. Prior to the vesting of the Restricted Shares, Employee
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise herein, all other
rights as a holder of outstanding shares of Common Stock. Notwithstanding the
foregoing, the Employee shall not have the right to vote or to receive dividends
with respect to the Restricted Shares with respect to record dates occurring
after any of the Restricted Shares revert to the Company pursuant to Section 1.1
hereof. Until the Restricted Shares vest pursuant to Section 1.1 hereof, the
Company shall retain custody of the stock certificates representing the
Restricted Shares. As soon as practicable after the lapse of the restrictions,
the Company shall issue or release or cause to be issued or released
certificate(s) representing the shares.

1.3. Prohibition Against Transfer. During the Restricted Period, the Restricted
Shares may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) by the Employee, or be subject to
execution, attachment or similar process. Any transfer in violation of this
Section 1.3 shall be void and of no further effect. Notwithstanding the
foregoing, the transferability of the Restricted Shares will be further limited
after the Restricted Period in accordance with the following schedule for so
long as the U.S. Treasury continues to hold all or any portion of the preferred
stock of the Company purchased under the Capital Purchase Program (except
transfers are allowed (a) as necessary to reflect a merger or acquisition of the
Company or (b) as may reasonably be required to pay federal, state, local or
foreign taxes that result from the vesting of the Restricted Shares, which
transferred shares shall not be counted toward the percentages in the following
schedule):

 

Total Percentage of Preferred Stock Redeemed

From U.S. Treasury

   Total Percentage of Restricted Stock
Transferrable After Vesting

25%

   25%

50%

   50%

75%

   75%

100%

   100%

ARTICLE II

Miscellaneous

2.1. Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Employee. A
copy of the Plan will be delivered to the Employee upon reasonable request.



--------------------------------------------------------------------------------

2.2. Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation.

2.3. No Employment Rights. The award of the Restricted Shares pursuant to this
Agreement shall not give the Employee any right to remain employed by the
Company or any affiliate thereof.

2.4. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its Secretary at
770 N. Water Street, Milwaukee, Wisconsin 53202. Any notice to be given to the
Employee may be addressed to him at his address as it appears on the payroll
records of the Company or any subsidiary thereof. Any such notice shall be
deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.

2.5. Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Wisconsin without giving effect to its conflicts of law provisions.

2.6 Compliance with Executive Compensation Restrictions for TARP Recipients.
Various statutes, regulations and other guidance, including the Emergency
Economic Stabilization Act of 2008 (“EESA”), the American Recovery and
Reinvestment Act of 2009 (“ARRA”) and the Interim Final Rule, have imposed
restrictions on executive compensation paid to certain highly-compensated
employees of TARP Recipients, including the Company, and additional legislation,
regulations and other guidance may be enacted or promulgated (jointly, the
“Executive Compensation Restrictions”). In consideration for the award of the
Restricted Shares, the Employee agrees that the Company may unilaterally modify
this Agreement, including cancelling it, if required for the Company to comply
with the Executive Compensation Restrictions, whether currently existing, or
hereafter enacted or promulgated, to the extent they affect this Agreement. The
Employee acknowledges that this Agreement may have to be modified or cancelled
to comply with the Executive Compensation Restrictions, while other Restricted
Stock Agreements entered into contemporaneously herewith may not have to be
modified or cancelled.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.

 

MARSHALL & ILSLEY CORPORATION By:     Mark F. Furlong, President & CEO   «Name»